 



Exhibit 10.1
James W. Bagley Employment Agreement
Page 1
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) is made and entered into
between James W. Bagley (the “Executive”), a Texas resident, and Lam Research
Corporation, a Delaware corporation (the “Company”).
R E C I T A L S
     A. The Company and Executive desire to enter into this Agreement with
respect to the Executive’s employment with the Company.
     B. Certain capitalized terms used in the Agreement are defined in Section 6
below.
          In consideration of the mutual covenants herein contained, and in
consideration of the employment of Executive by the Company, the parties agree
as follows:
     1. Duties and Scope of Employment.
          (a) Position. During the Employment Period (as defined in Section 2
(a) below), the Executive shall serve as the Executive Chairman of the Company.
The duties and responsibilities of Executive shall include diligent service on
the Board of Directors of the Company (the “Board”) and the performance of such
activities as the Board may, from time to time, reasonably assign to Executive.
Based on the scope of Executive’s duties, the Board shall from time to time
determine Executive’s status as a Section 16 officer, as defined by
Rule 16a-1(f) of the Securities Exchange Act of 1934.
          (b) Executive’s Obligations. Executive shall comply with all of
Company’s policies and procedures governing employment. During the Employment
Period, the Executive shall not devote substantial business efforts and time to
another for-profit enterprise other than his duties for Teradyne and Micron or
any other activity that is pre-approved by the Board. The foregoing, however,
shall not preclude the Executive from engaging in such activities and services
as do not interfere or conflict with his responsibilities to the Company.
     2. Employment Period.
     (a) Term. This Agreement shall cover the period between January 1, 2006 and
March 31, 2009 unless earlier terminated as set forth herein (the “Employment
Period”). The Employment Period may be extended with the mutual agreement of the
Executive and the Board.
     (b) Termination. This Agreement may be terminated prior to expiration as
follows:
          (i) By the Company. The Company may terminate the Executive’s
employment for Cause (as defined in Section 6(a) below), by giving the Executive
thirty (30) days’ advance written notice, subject, however, to the cure





--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 2
provisions of such Section. The Company may terminate the Executive’s employment
with the Company for any other reason (which termination shall be regarded as an
Involuntary Termination of the Executive) by giving the Executive ninety
(90) days’ advance notice in writing, although the Company may pay out this
period in lieu of such notice. Any waiver of notice shall be valid only if it is
made in writing and expressly refers to the applicable notice requirement of
this Section 2(b). Termination under this section shall become effective at the
end of the notice period (unless cured prior to the expiration of such period).
          (ii) By the Executive. The Executive may terminate his employment with
the Company by reason of Involuntary Termination (as defined in Section 7(c)
below) by giving the Company thirty (30) days’ advance written notice, subject,
however, to the cure provisions of such Section. The Executive may terminate his
employment with the Company at any time for any other reason (“Voluntary
Resignation”) by giving the Company ninety (90) days’ advance written notice,
which period may be waived or reduced at the Company’s option. Any waiver or
reduction of notice shall be valid only if it is made in writing and expressly
refers to the applicable notice requirement of this Section 2(b). Termination
under this section shall become effective at the end of the notice period
(unless cured prior to the expiration of such period).
          (iii) Death. The Executive’s employment shall terminate immediately in
the event of his death.
          (iv) Disability. The Company may terminate the Executive’s employment
for Disability (as defined in Section 6(b) below) by giving the Executive ninety
(90) days’ advance notice in writing. In the event the Executive resumes the
performance of substantially all of his duties hereunder before the termination
of his employment under this Section 2(b)(iv) becomes effective, the notice of
termination shall automatically be deemed to have been revoked.
     (c) Shareholder Action. The Shareholders of the Company may fail to elect
Executive to the Board of Directors of the Company; while that action may
terminate Executive’s tenure on the Board of Directors, such action shall not
terminate this Agreement or otherwise affect Executive’s rights to compensation
hereunder. During the Employment Period, Company will (A) recommend to the
Nominating and Governance Committee and/or independent members of the Board that
Executive be nominated to the Board of Directors, and (B) to the extent
permitted by the Board and the proxies submitted by the shareholders, the
Company shall exercise its proxies in such a manner as to secure Executive’s
election to the Board.
     (d) Priority of Rights and Obligations upon Termination. If any event
leading to or permitting termination of this Agreement, or providing notice
thereof, occurs at approximately the same time as any other termination event or
during any termination notice period, and those events invoke different notice
periods or different severance or other benefit arrangements, the deadlines,
obligations, rights and benefits applicable to the termination event having the
highest priority shall control. The priority of termination events (from highest
to lowest priority) is as follows: (1) Termination for Cause; (2) Voluntary
Resignation or Voluntary Termination of Entire Agreement by Executive;
(3) Involuntary Termination; (4) Disability; and (5) death. For example, if

- 2 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 3
Executive gives notice of his Voluntary Resignation and, before the 90 day
notice period has expired, he is subject to an Involuntary Termination, only the
rights and benefits available to him for Voluntary Resignation apply since the
provisions governing Voluntary Resignation have a higher priority than those
applicable to Involuntary Termination. Similarly, if Executive has been subject
to an Involuntary Termination and dies during the notice period, he shall have
the rights and benefits available to his estate as one subject to an Involuntary
Termination. Expiration of this Agreement prevails over all termination events.
     (e) Should Executive be a member of the Company’s Board of Directors at the
time his employment terminates due to (i) Involuntary Termination,
(ii) Voluntary Termination of Entire Agreement by Executive or (iii) termination
for Cause, he shall immediately tender his resignation as a Board member, which
resignation shall be accepted, or not, in the Board’s discretion. This provision
does not apply in the case of expiration of this Agreement at the end of the
Employment Period.
     3. Compensation and Benefits.
          (a) Base Compensation. The Executive’s compensation during the term of
this Agreement shall consist of (i) Salary, and (ii) Lump Sum Compensation, as
described in Exhibit 1. Executive shall receive his Salary as long as he is
employed by the Company during the Employment Period. The Salary and Lump Sum
Compensation are defined in Exhibit 1 to this Agreement.
          (b) Bonus. Executive shall not be entitled to participate in any
performance bonus plan offered by the Company.
          (c) Deferred Compensation. Executive shall be entitled to participate
in the Company’s Executive Deferred Compensation Plan pursuant to the terms
thereof.
          (d) Benefits. During the Employment Period, the Executive shall be
eligible to participate in the medical, dental and insurance benefit plans and
compensation programs maintained by the Company of general applicability to
other key executives of the Company, subject in each case to the generally
applicable terms and conditions of the plan or program in question and to the
determination of the Board or any committee administering such plan or program.
          (e) Reimbursement of Business Expenses. The Company shall reimburse
the Executive for all reasonable and necessary business expenses incurred by the
Executive in the performance of his duties hereunder upon proper submission of
expense reports in accordance with Company policies regarding such
reimbursement.
          (f) Stock Option or other Equity-Based Grants. Executive shall not be
entitled to receive any stock option grants or other equity based compensation
except as may be granted to him in the discretion of the independent members of
the Board. Executive has received stock option or other equity-based
compensation grants separately from this Agreement. This Agreement shall not
alter or affect those prior grants except as expressly set forth herein.

- 3 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 4
          (g) Compensation as a Non-Employee Director. If Executive’s employment
terminates but the shareholders of the Company re-elect him to the Company’s
Board of Directors, he shall be entitled to receive the same compensation that
other non-employee directors receive. He may also be entitled to receive the
Lump Sum Compensation described in Exhibit 1 if he performs the conditions
precedent to receipt of that compensation.
          (h) Administrative Support. During the term of this Agreement, as long
as Executive is involved with the Company, either as an employee or director,
the Company will provide him with administrative support comparable to his
current support levels. This may either be provided by the Company directly or
may be reimbursed by the Company pursuant to appropriately incurred expenses by
the Executive.
     4. Section 162(m). If during the Employment Period the Executive is a
“covered employee” as defined in Section 162(m)(3) of the Internal Revenue Code
of 1986 (as amended)(the “Code”), the Executive agrees to allow the Company to
use reasonable good faith efforts, to the extent reasonably practicable and not
materially adverse to Executive, to structure payment of all amounts of
Executive’s compensation from the Company so as to avoid non-deductibility of
any such amounts under Section 162(m) of the Code or any successor provision.
     5. Severance Benefits.
     (a) In the event of early termination, Executive shall be entitled to
severance benefits that vary depending upon the reason for early termination.
Such benefits shall be as follows (and no others):
     (1) Voluntary Resignation Severance Benefits.
     Following a Voluntary Resignation of Executive’s employment with the
Company (but not his service on the Board): (i) Executive shall receive a
pro-rated amount of his Salary. (ii) All medical and health benefits shall cease
on the effective date of termination, except as specified in any then existing
Executive Retirement Medical Benefit Plan for which Executive qualifies.
(iii) Stock Options will cease to vest and will be cancelled thirty or ninety
days after the effective date of termination as described in the grant agreement
(unless they are exercised or expire before cancellation). Such a Voluntary
Termination of employment shall not terminate Executive’s right to receive the
Lump Sum Compensation described in Exhibit 1 provided that he fulfills the
conditions precedent to his receipt of such compensation as described in
Exhibit 1.
     (2) Severance Benefit upon Voluntary Termination of Entire Agreement by
Executive.
     Following Executive’s voluntary termination of all the obligations of this
Agreement (which may or may not include termination of his service on the
Board): (i) Executive shall receive a pro-rated amount of his

- 4 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 5
Salary. (ii) All medical and health benefits shall cease on the effective date
of termination, except as specified in any then existing Executive Retirement
Medical Benefit Plan for which Executive qualifies. (iii) Stock Options will
cease to vest and will be cancelled thirty or ninety days after the effective
date of termination as described in the grant agreement (unless they are
exercised or expire before cancellation). Following such a Voluntary
Resignation, the Executive shall give up his right to receive the Lump Sum
Compensation described in
Exhibit 1.
     (3) Involuntary Termination Severance Benefits.
     Following an Involuntary Termination: (A) Executive shall be entitled to
receive his entire Base Compensation as described in Exhibit 1, including the
Salary that he would have received during the Employment Period, payable at the
time that he would have received those payments had Involuntary Termination not
occurred and, provided that Executive continues to comply with the obligations
of sections 9, 10 and 12 of this Agreement, the Lump Sum Compensation that he
would have received, payable at the time that he would have received it.
(B) Company will provide the Executive Retirement Medical Benefit Plan for which
Executive qualifies on the effective date of termination. (C) Stock Options
granted to Executive before the effective date of termination will be
exercisable for the time period described in the original grant document (unless
they are exercised or expire before cancellation) and will thereafter be
cancelled.
     (4) Severance Benefits following a termination for Cause.
     In the event Executive is terminated for Cause during the term of this
Agreement: (A) Executive shall not be entitled to receive any Base Compensation
beyond what he has received as of the date of termination except as granted to
him in the determination of the Board of Directors. (B) All medical and health
benefits shall cease on the effective date of termination, except as specified
in any then existing Executive Retirement Medical Benefit Plan for which
Executive qualifies. (C) Stock Options will cease to vest and will be cancelled
thirty days or ninety days after the effective date of termination as described
in the grant agreement (unless they are exercised or expire before
cancellation).
     (5) Death Severance Benefits.
     In the event of Executive’s death during the term of this Agreement: (A)
Executive shall be entitled to receive his Salary paid up until the date of
death and shall be entitled to receive the full amount of the Lump Sum
Compensation component of his Base Compensation, as described in Exhibit 1,
except that all amounts payable shall be accelerated and payable within 90 days
of Executive’s death. (B) All applicable medical and health benefits for
Executive’s family shall continue for the period specified in any then existing
Executive Retirement Medical Benefit Plan for which Executive qualifies.
(C) Stock

- 5 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 6
Options granted to Executive before the effective date of termination will be
exercisable for the time period described in the original grant document (unless
they are exercised or expire before cancellation) and will thereafter be
cancelled.
     (6) Disability Severance Benefits.
     In the event of Executive’s disability during the term of this Agreement:
(A) Executive shall be entitled to receive his Salary paid up until the date of
termination and, provided that Executive continues to comply with the
obligations of sections 9, 10 and 12 of this Agreement, he shall be entitled to
receive the full amount of the Lump Sum Compensation component of his Base
Compensation, as described in Exhibit 1. (B) All applicable medical and health
benefits shall continue for the period specified in any then existing Executive
Retirement Medical Benefit Plan for which Executive qualifies. (C) Stock Options
granted to Executive before the effective date of termination will be
exercisable for the time period described in the original grant document (unless
they are exercised or expire before cancellation) and will thereafter be
cancelled.
     (b) Compliance with Section 409A of the Code. Notwithstanding any other
provision of this Agreement, to the extent that (i) any amount paid pursuant to
this Section 5 of the Agreement is treated as nonqualified deferred compensation
pursuant to Section 409A of the Code and (ii) the Executive is a “specified
employee” pursuant to Section 409A(2)(B) of the Code, then such payments shall
be made on the date which is six (6) months after the date of the Executive’s
separation from service.
     (c) Benefits; Miscellaneous. Executive shall accrue vacation or holiday pay
in the same manner as any other employee. In the event of any termination of
Executive’s employment at any time during the Employment Period, and following
submission of proper expense reports by the Executive (or his Estate), the
Company shall reimburse the Executive for all expenses reasonably and
necessarily incurred by the Executive in connection with the business of the
Company. These payments shall be made promptly and within the period of time
mandated by law.
     (d) Deferred Compensation Plan Election. Should Executive have any sums in
the Company’s Elective Deferred Compensation Plan (“EDCP”) at the time of
termination, he shall be entitled to delay receipt of those funds to the extent
provided by the EDCP, and in accordance with the Executive’s elections in effect
at such time. The Company shall not exercise any right it may have under the
EDCP, however amended, to disburse funds to the Executive earlier than the
period that he has properly selected under the EDCP.
     (e) Benefits upon Expiration of the Agreement. Upon expiration of this
Agreement without an early termination event, Executive shall be entitled to
receive any vested benefits to which Executive would be entitled but for the
terms of this Agreement, such as (without limitation) participation in the
Executive Retirement Medical Benefit Plan, 401(k) benefits, benefits under the
Executive Deferred Compensation Plan or payment of any accrued vacation time.

- 6 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 7
     6. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause. “Cause” shall mean (i) a willful act of personal dishonesty
knowingly taken by the Executive in connection with his responsibilities as an
employee and intended to result in his substantial personal enrichment, (ii) a
willful and knowing act by the Executive which constitutes gross misconduct,
(iii) any refusal by the Executive to comply with a reasonable written directive
of the Board or the CEO, (iv) a willful breach by the Executive of a material
provision of this Agreement, (v) a material and willful violation of a federal
or state law or regulation applicable to the business of the Company or
(vi) Executive’s acceptance of an executive officer role for another entity (not
affiliated with the Company). No act, or failure to act, by the Executive shall
be considered “willful” unless committed without good faith and without a
reasonable belief that the act or omission was in the Company’s best interest.
Termination for Cause shall not be deemed to have occurred unless, by the
affirmative vote of all of the members of the Board (excluding the Executive, if
applicable), at a meeting called and held for that purpose (after reasonable
notice to the Executive and his counsel and after allowing the Executive and his
counsel to be heard before the Board), a resolution is adopted finding that in
the good faith opinion of such Board members the Executive was guilty of conduct
set forth in (i), (ii), (iii), (iv), (v) or (vi), of this section, specifying
the particulars thereof; provided that in the case of conduct set forth in
(iii) or (iv), the Executive shall have the opportunity to cure same within
30 days following the Executive’s receipt of written notice thereof.
          (b) Disability. “Disability” shall mean that the Executive has been or
will be unable to substantially perform his duties under this Agreement for a
period of twelve (12) or more consecutive months due to illness, accident or
other physical or mental incapacity as certified by an approved Company
physician; or is certified by an approved Company physician as being permanently
disabled due to illness, accident, or other physical or mental incapacity from
performing all or substantially all of the duties under this Agreement.
          (c) Involuntary Termination. “Involuntary Termination” shall mean:
               (i) any purported termination of the Executive’s employment by
the Company other than for Cause, Disability or death;
               (ii) the failure of the Company to obtain the assumption of this
Agreement by any successors contemplated in Section 8 below; or
               (iii) any material breach by the Company of any material
provision of this Agreement;
provided, that none of the foregoing shall constitute Involuntary Termination to
the extent the Executive has agreed thereto; and provided, further, that the
foregoing shall constitute Involuntary Termination only if and to the extent
that (i) the Executive provides written notice to the Company setting forth in
reasonable detail such facts which Executive believes constitute Involuntary
Termination and (ii) any circumstances

- 7 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 8
constituting Involuntary Termination remain uncured for a period of thirty
(30) days following the Company’s receipt of such written notice.
          (d) Termination Date. “Termination Date” shall mean (i) the last day
of the applicable notice period set forth in Section 2(b) or 2(d) above (except
for any Involuntary Termination Notice, given by the Executive, which is cured
by the Company, or a Termination for Disability Notice which is revoked by the
Executive resuming the performance of his duties), (ii) the date as of which
such notice is waived in accordance with the terms of Section 2(b), (iii) the
date of Executive’s employment termination pursuant to this Agreement if notice
of the same is not required under Section 2, or (iv) the date upon which this
Agreement expires. If more than one Termination Date may apply, then the
priority provisions of section 2(e) of this Agreement shall determine which
Termination Date controls.
          (e) Voluntary Termination of Entire Agreement. “Voluntary Termination
of Entire Agreement” refers to the choice by Executive to terminate all his
obligations under this Agreement including the covenants and conditions of
section 9.
     7. Successors.
          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) to all or substantially all of the Company’s business and/or
assets shall assume the Company’s obligations under this Agreement and agree
expressly to perform such obligations in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this subsection (a) or which
becomes bound by the terms of this Agreement by operation of law.
          (b) Executive’s Successors. The terms of this Agreement and all rights
of the Executive hereunder shall inure to the benefit of, and be enforceable by,
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
     8. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.
          (b) Notice of Termination. Any termination by the Company for Cause or
by the Executive as a result of a Voluntary Resignation or an Involuntary
Termination shall be communicated by a notice of termination to the other party
hereto given in accordance with Section 8(a) of this Agreement. Such notice
shall indicate the

- 8 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 9
specific termination provision in this Agreement relied upon, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and shall specify the termination
date in accordance with Section 2(b) or 2(d).
     9. Receipt of Confidential Information; Non-Compete; Non-Solicit.
          (a) In consideration of the Executive’s agreement in subparagraph
(b) below, the Company agrees that it will provide Executive with confidential
information and trade secrets that are of substantial value to the Company
during the Employment Period. Executive agrees not to use the Company’s
confidential information or trade secrets except as permitted by the Company.
The parties hereto recognize that the Executive’s services are special and
unique, that the Company has a substantial interest in protecting its
confidential information and trade secrets, and that his level of compensation
and the provisions herein for compensation upon Involuntary Termination are
partly in consideration of and conditioned upon the Executive’s not
misappropriating the Company’s trade secrets nor competing with the Company, and
that the covenant on his part not to compete and not to solicit as set forth in
this Section 9 is essential to protect the business, trade secrets and goodwill
of the Company.
          (b) The Executive agrees that prior to March 31, 2009, the Executive
will not either directly or indirectly, whether as a director, officer,
consultant, employee or advisor or in any other capacity (i) render any
planning, marketing, executive, operational or other services respecting the
creation, design, manufacture or sale of semiconductor manufacturing equipment
and/or software or the operation of such business to any business, agency,
partnership or entity (“Restricted Business”) other than the Company, or
(ii) make or hold any investment in any Restricted Business in the United States
other than the Company, whether such investment be by way of loan, purchase of
stock or otherwise, provided that there shall be excluded from the foregoing the
ownership of not more than 4% of the listed or traded stock of any publicly held
corporation. For purposes of this Section 9, the term “Company” shall mean and
include the Company, any subsidiary or affiliate of the Company, any successor
to the business of the Company (by merger, consolidation, sale of assets or
stock or otherwise) and any other corporation or entity of which the Executive
may serve as a director, officer or employee at the request of the Company or
any successor of the Company.
          (c) Prior to the Termination Date, and for the period extending six
(6) months thereafter, the Executive will not, directly or indirectly, induce or
attempt to influence any employee of the Company to leave its employ, and the
Executive will not, directly or indirectly, involve himself in decisions to hire
any employee who has left the Company’s employ within the three-month period
preceding the Executive’s cessation of employment or the three-month period
following his cessation of employment.
          (d) The Executive agrees that the Company would suffer an irreparable
injury if he were to breach the covenants contained in subparagraphs (a), (b) or
(c) and that the Company would by reason of such breach or threatened breach be
entitled to injunctive relief in a court of appropriate jurisdiction, and the
Executive hereby stipulates to the entering of such injunctive relief
prohibiting him from engaging in such breach.

- 9 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 10
          (e) If Executive violates any provision of this Section 9, he loses
any right to any either the Salary or the Lump Sum Compensation elements of his
Base Compensation or severance benefits. If any of the restrictions contained in
this Section 9 shall be deemed to be unenforceable in any dispute between the
parties in which Executive has performed an act in violation of such
restriction, then the parties hereto contemplate that Executive shall waive his
right to receive Base Compensation or other severance benefit described in
Section 5 of this Agreement.
     10. Existing Confidentiality and Non-Compete Agreements.
          Executive represents and warrants (i) that prior to the date hereof he
has provided the Company with true and complete copies of any and all written
confidentiality and/or non-compete agreements to which Executive is a party as
of the date hereof (together with a written description of any such oral
agreements), and (ii) to the best of Executive’s knowledge, full compliance with
the terms of each such agreement will not materially interfere with Executive’s
duties hereunder (except to the extent that Executive reasonably may determine
to absent himself from certain Company meetings and communication during the
first year of the Employment Period). The Executive further covenants that he
will not willfully and knowingly fail to fully abide by the terms of any and all
such agreements and will work in good faith with the Company to avoid any breach
thereof.
     11. Arbitration.
          At the option of either party, any and all disputes or controversies
whether of law or fact and of any nature whatsoever arising from or respecting
this Agreement shall be decided by arbitration under the rules of the American
Arbitration Association in accordance with the rules and regulations of that
Association with the exception of any claim for temporary, preliminary or
permanent injunctive relief arising from or respecting this Agreement which may
be brought by the Company in any court of competent jurisdiction irrespective of
Executive’s desire to arbitrate such a claim.
          The arbitrator shall be selected as follows. In the event the Company
and the Executive agree on one arbitrator, the arbitration shall be conducted by
such arbitrator. If the parties cannot agree on an arbitrator, then an
arbitrator shall be appointed by the Honorable Joseph Hart, retired judge of
Travis County Superior Court, or, if the parties are unable to secure such
appointment from Judge Hart, in any other manner mutually agreed to by the
parties. If the parties cannot agree on the manner for appointing a single
arbitrator, then a single arbitrator shall be appointed in a manner consistent
with the rules of the American Arbitration Association.
          Arbitration shall take place in Dallas, Texas, or any other location
mutually agreeable to the parties. At the request of either party, arbitration
proceedings will be conducted in the utmost secrecy; in such case all documents,
testimony and records shall be received, heard and maintained by the arbitrators
in secrecy under seal, available for the inspection only by the Company and the
Executive and their respective attorneys and their respective experts who shall
agree in advance and in writing to receive all such information confidentially
and to maintain such information in secrecy unless and until such information
shall become generally known. The arbitrator shall have the power and authority
to decree any and all relief of an equitable nature including,

- 10 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 11
but not limited to, such relief as a temporary restraining order, a temporary
and/or permanent injunction, and shall also have the power and authority to
award damages, with or without an accounting and costs, provided, that punitive
damages shall not be awarded, and provided, further, that the Executive shall be
entitled to reimbursement for his reasonable attorney’s fees to the extent he
prevails as to the material issues in such dispute. The decree or judgment of an
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.
          Reasonable notice of the time and place of arbitration shall be given
to all persons, other than the parties, as shall be required by law, in which
case such persons or those authorized representatives shall have the right to
attend and/or participate in all the arbitration hearings in such a manner as
the law shall require.
     12. Miscellaneous Provisions.
          (a) No Duty to Mitigate. Provided that Executive fully performs his
obligations under this Agreement, the Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement, nor shall any
such payment be reduced by any earnings that the Executive may receive from any
other source.
          (b) Waiver. No provisions of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company
(other than the Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.
          (c) Whole Agreement. This Agreement and the documents expressly
referred to herein represent the entire agreement of the parties with respect to
the matters set forth herein. Nothing herein affects the continued
enforceability of the Company’s Employment, Confidential Information and
Invention Assignment Agreement previously executed by the Executive.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the state of
Texas. Payments made hereunder shall be made under the laws of the state of
Executive’s residence at the time such payment is delivered to Executive.
          (e) Severability. If any provision of this Agreement is determined to
be invalid or unenforceable, the Agreement shall remain in full force and effect
as to the remaining provisions, and the parties shall replace the invalid or
unenforceable provision with one which reflects the parties’ original intent in
agreeing to the invalid/unenforceable one.
          (f) No Assignment of Benefits. Except as otherwise provided herein,
the rights of any person to payments or benefits under this Agreement shall not
be made subject to option or assignment, either by voluntary or involuntary
assignment or by operation of law, including (without limitation) bankruptcy,
garnishment, attachment or other creditor’s process, and any action in violation
of this subsection (f) shall be void.

- 11 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 12
          (g) Employment Taxes. All payments made pursuant to this Agreement by
Company shall be subject to withholding of applicable income and employment
taxes.
          (h) Assignment by Company. The Company may assign its rights under
this Agreement to an affiliate, and an affiliate may assign its rights under
this Agreement to another affiliate of the Company or to the Company, provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of assignment. In the case of
any such assignment, the term “Company” when used in a section of this Agreement
shall mean the corporation that actually employs the Executive.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
          (j) Survival of Obligations. Except as otherwise described herein, the
obligations of section 5, 6, 7, 8, 9, 10, 11 and 12 shall survive termination of
this Agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement.
LAM RESEARCH CORPORATION

            By:   /s/ Stephen G. Newberry       Stephen G. Newberry    Its:
Chief Executive Officer     

                DATED: December 11, 2006     /s/ James W. Bagley         James
W. Bagley             

- 12 -



--------------------------------------------------------------------------------



 



James W. Bagley Employment Agreement
Page 13
Exhibit 1
Elements and Payment of Base Compensation
Executive’s Base Compensation shall consist of the Salary and Lump Sum
Compensation as described in this Exhibit 1.
Salary:
Salary shall continue as long as Executive is employed by the Company. During
the Employment Period, Executive shall receive a salary at the annualized rate
of $240,000 per year.
Lump Sum Compensation:
Except as otherwise provided in Section 5(a) of the Agreement relating to the
Executive’s Voluntary Resignation or termination for Cause, Executive shall be
entitled to Lump Sum Compensation of $2,500,000 so long as he abides by the
provisions of section 9, 10 and 12 of this Agreement through March 31, 2009.
Except as otherwise provided in Section 5(a)(4), if earned, the Lump Sum
Compensation shall be paid on April 15, 2009 provided that Executive is not a
Covered Employee of the Company as defined in Section 162(m) of the Code for
such taxable year. If Executive is a Covered Employee for such taxable year, the
payment of the Lump Sum Compensation, or portion thereof, shall be delayed until
the Company reasonably anticipates that the Company’s deduction with respect to
such payment, or portion thereof, will not be limited or eliminated by the
application of Section 162(m) of the Code. Executive shall be entitled as of
April 15, 2009 to be paid the largest portion of the Lump Sum Compensation which
will not be limited or eliminated by application of Section 162(m) of the Code.
Any portion of the Lump Sum Compensation otherwise payable that is delayed
pursuant to this provision shall be paid at the earlier of (i) the date that the
Company reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by the application of Section 162(m) or
(ii) the calendar year in which the Executive separates from service.

- 13 -